Citation Nr: 1506167	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar strain with degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 1989 and from June 2007 to June 2008 with additional service in the Army National Guard.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In Board decisions dated June 2014 and August 2012, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a November 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

Pursuant to the June 2014 Board Remand, the Veteran was afforded a VA examination as to his thoracolumbar spine disability in September 2014.  Crucially, the September 2014 VA examination did not adequately evaluate whether the Veteran's functional ability was significantly affected during flare-ups of his thoracolumbar spine symptomatology.  Specifically, although the examiner noted the Veteran's report of regular flare-ups affecting his "every day activities," the examiner failed to provide any information as to what motion is lost, the degree of loss and/or the degree of additional limitation that actually occurs during flare-ups.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Therefore, a new examination, with findings responsive to the pertinent rating criteria, is needed.  The examiner should specifically identify any functional impairment suffered by the Veteran due to flare-ups of his thoracolumbar spine disability.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient records dated since September 2014.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected thoracolumbar strain with DDD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected thoracolumbar strain with DDD, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's thoracolumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's thoracolumbar spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected thoracolumbar strain with DDD.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected thoracolumbar strain with DDD, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the service-connected thoracolumbar strain with DDD upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Then readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

